Exhibit 10.1
 
Policy on Stockholder Recommendations of Director Nominees
 
1. The Nominating and Corporate Governance Committee will consider director
candidates recommended by stockholders.
 
2. The Nominating and Corporate Governance Committee does not intend to alter
the manner in which it evaluates candidates based on whether the candidate was
recommended by a stockholder or not.
 
3. Stockholders who wish to recommend individuals for consideration by the
Nominating and Corporate Governance Committee to become nominees for election to
the Board may do so by delivering a written recommendation to the Nominating and
Corporate Governance Committee at the following address:
 
NewLink Genetics Corporation
Attn:  Nominating and Corporate Governance Committee
2503 South Loop Drive
Ames, IA 50010


at least 120 days prior to the anniversary date of the mailing of the Company’s
proxy statement for the last Annual Meeting of Stockholders.  Submissions must
include the full name of the proposed nominee, a description of the proposed
nominee’s business experience for at least the previous five years, complete
biographical information, a description of the proposed nominee’s qualifications
as a director and a representation that the nominating stockholder is a
beneficial or record owner of the Company’s stock. Any such submission must be
accompanied by the written consent of the proposed nominee to be named as a
nominee and to serve as a director if elected.
 


 



--------------------------------------------------------------------------------